DETAILED CORRESPONDENCE
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
3.	In response to the amendment received on 7/9/2021:
Claims 1-7, 10, and 13-14 are pending in the current application.  Claim 1 has been amended and Claims 8-9, 11-12, and 15-17 are cancelled.
The previous prior art-based rejections have been overcome made in light of the amendment.  All changes made to the rejection are necessitated by the amendment.  
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
5.	Claim 1 recites “an electrode structure used in an electronic device” but because there is no electronic device recited in the claims, this is seen as an intended use. Please see MPEP 2111.02 regarding the effect of the preamble.
Claim Rejections - 35 USC § 103
6.	Claim 1-6, 10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Saguchi JP2005-294109 in view of Hondo US PG Publication 2013/0214210.
Regarding Claims 1, 2, 6, 10, 13, and 14, Saguchi discloses an electrode structure used in an electronic device (a polymer electrolyte fuel cell having at least one electrode with the claimed electrode structure, para 0031-0043) meeting Claims 13 and 14), the electrode structure  (electrode substrate) comprising an electrode material, ie. a powdered carbon-supported platinum catalyst, ie.  carbon black 46 powder supporting Pt, para 0040, 0058-0061, meeting Claim 10) and spiral carbon nanotubes having an outer diameter of 10 nm to 3 µm and a height (length) of 10 nm to 10 mm (see e.g. para 0035), dimensions which would result in a encompassing the claimed range of at least 100 (meeting Claim 6), the average length (height) being a range that encompasses the claimed range of at least 8 µm and not more than 30 µm.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that 'suitable protection' is provided if the protective layer is 'about' 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant's] claimed range."). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).
-2 Ω⸳cm and that the G/D ratio of the carbon nanotubes is at least 50 (as measured by Raman spectroscopic analysis).  However, in the same field of endeavor, Hondo discloses carbon nanotubes having an average length of greater than 2 µm (para 0064, overlapping the claimed range) used to add conductivity to an electrode and providing excellent conductivity due to having a volume resistivity of at least 1 × 10-4 Ω⸳cm up to 1 × 10-2 Ω⸳cm (in order to exhibit particularly excellent conductivity even when using a small amount of nanotubes, para 0050) and a G/D ratio of preferably 50 to 150 (in order to exhibit higher degree of graphitization and therefore higher quality, para 0041) (see at least paras 0034-0041 and 0050).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use the carbon nanotubes of Hondo in the electrode structure of Saguchi such that the carbon nanotubes have a volume resistivity of not more than 2 × 10-2 Ω⸳cm and a G/D ratio of the carbon nanotubes is at least 50 (meeting Claim 2) because Hondo teaches that nanotubes having these properties are of high quality and have particularly excellent conductivity, which would be important in the electrode structure of Saguchi since Saguchi recites in e.g. para 0016 that the spiral carbon nanotubes are “conductive members”. 
Regarding Claim 3, Saguchi modified by Hondo does not specifically disclose an amount/content of carbon nanotubes such that it is not more than 10 mass%.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to optimize the amount of carbon nanotubes used in order to tune the magnetic properties of the electrode mixture since the nanotubes impart magnetic field to tune the amount of oxygen in the vicitnty of the catalyst  to prevent voltage drop and  overvoltage of the cathode (para 0045).  A change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding Claim 4, the embodiment of para 0049/Fig 3 of Saguchi discloses a catalyst layer that does not include a resin binder.  
Regarding Claim 5, the electrode structure of Saguchi does not contain a current collector (see e.g. para 0065).
7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Saguchi JP2005-294109 in view of Hondo US PG Publication 2013/0214210, as applied to Claim 1, and further in view of Castrucci et al. Appl. Phys. Lett. 85, 3857 (2004).
Regarding Claim 7, Saguchi modified by Hondo discloses the electrode structure of Claim 1, the rejection of which is incorporated herein in its entirety.  Saguchi modified by Hondo fails to specifically disclose that the coiled/spiral carbon nanotubes comprise single-walled carbon nanotubes.  However, Castrucci teaches that coiled single-wall carbon nanotubes show modulated conductivity and allow for a sequence of metal/semiconductor junctions occurring at topological defects of the coils (see e.g. highlighted portions of the reference, especially p. 3857, which is attached).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use single-wall spiral/coiled carbon nanotubes of Saguchi modified by Hondo because Castrucci teaches that single-wall coiled carbon nanotubes can have useful electronic properties such as a sequence of metal/semiconductor junctions.  
Response to Arguments
9.	Applicant's arguments with respect to the claims are based on the claims as amended.  The amended claims have been addressed in the new rejection above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6-3; Alt Fri 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729